Townsend, J.
An order striking an answer is not a final judgment, nor would a judgment thereon have been a final disposition of the ease if rendered as claimed by the plaintiff in error. Code § 6-701; Ross v. Mercer, 115 Ga. 353 (41 S. E. 594); Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); Rabhan v. Rabhan, 185 Ga. 355 (1) (195 S. E. 193). . The bill of exceptions here, the sole assignment of error in which is on the sustaining of a demurrer to the answer, assigns error on no final judgment, and must accordingly be dismissed as premature, and this is true although there is no motion to dismiss, for the court is without jurisdiction to determine any question therein. American Agricultural Chemical Co. v. Bank of Madison, 34 Ga. App. 62 (128 S. E. 208); Gilbert v. Tippens, 183 Ga. 497 (3) (188 S. E. 699).

Writ of error dismissed.